Detailed Action 
Notice of Pre-AIA  or AIA  Status
	
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments

	Applicant’s arguments, see pages 6-11, filed 02/05/2021, with respect to claims 1-10 have been fully considered and are persuasive.  The USC 103 art rejection of claims 1-9 and new claim 10 have been withdrawn 

Allowable Subject Matter

	Claims 1-10 are allowed.

	The following is an examiner’s statement of reasons for allowance:

	Regarding claim 1 the relevant art Okumura (US Patent No. 4,674,048 hereinafter “Okumura”) in view of Pong et al. (US Patent No. US 4,967,862 hereinafter “Pong”). 
The prior art discloses an autonomous robot (Okumura col. 4 lines 4-8) with driving mechanisms and a motor (Okumura col. 3-4 lines 46-3) that is capable of being in an idling state (Okumura 
	
	The prior art does not disclose a means for repeating a consecutive number of steps retreating, turning, retreating, turning again, and progressing forward all based on a single idle detection. Specifically the prior art does not disclose “wherein directly in response to a single detection of the idling state, the circuitry is further configured to control an operation of the driving part to, after making the main casing retreat by a certain distance, repeat consecutively, for a plurality of times. a particular operation to make the main casing turn in a specified first direction and advance by a specified first distance.” Claims 2-4 and 9 are also allowed due to their dependence on claim 1. Additionally, claims 5-8 and 10 are also allowed for similar reasons as those seen above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664